Opinion by
Mr. Justice Fell,
The plaintiffs declared in trespass for the unlawful entry with force and arms upon their premises and the tearing down of the party wall between their building and that owned by one of the defendants. The proofs utterly failed to sustain the averments of their declaration. They showed that the entry *524was for the purpose of placing supports under the floors of plaintiffs’ building, and was made without objection by them, and that the removal of the wall was by direction of the building inspectors. There was not the slightest evidence that the work was done in an unskilful or negligent manner; that its completion was unnecessarily delayed, or that any injury or inconvenience was caused the plaintiffs, except such as was the unavoidable consequence of the exercise of a lawful right by the owner of the adjoining property. There was nothing to sustain a recovery on the ground on which the action was brought.
■ Whether under this form of action a recovery could be had for the damages to the plaintiffs’ property, which were not the result of negligence, and to what extent the liability of an owner who repairs or removes a party wall without negligence is enlarged by section 9 of the Act of June 8, 1898, P. L. 360, it is unnecessary to consider. The evidence as to the damage to the building was too vague and uncertain to warrant a finding for any amount for the plaintiffs. The witnesses were unable to state what part of the papering and painting of the building and the repairing of the roof afterward done by the plaintiffs was made necessary by the rebuilding of the party wall, or what their cost was.
The judgment of nonsuit was properly entered, and it is now affirmed.